DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Group 1 claims 1 - 11.  Claims 12 - 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0134891 Mamrak et al. (‘Mamrak hereafter),
U.S. 2017/0176162 Li et al. (‘Li hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 19 are currently being examined. 
Claims 12 - 19 have been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Drawings/ Specification
The disclosure is objected to because of the following informalities: items 39 (Fig 4d), is not recited in the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 - 11, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Examiner shall examiner as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0134891 Mamrak et al. (‘Mamrak hereafter), and in view of U.S. 2017/0176162 Li et al. (‘Li hereafter).

		Regarding Claim[s] 1, ‘Mamrak discloses all the claim limitations including: An additive manufacturing apparatus (‘Mamrak, Abst, Fig 3, #300 (large scale additive manufacturing apparatus), #500 (apparatus)) comprising: 
a powder layer (‘Mamrak, Abst, initial building depositing layer of powder at depressed area of build surface, Fig 5, #521 (fresh powdered layer)) forming portion configured to form a powder layer in a predetermined region  (‘Mamrak, Abst, Para 0030, Fig 5, #522 (substantially even powder layer)); 
an energy beam source configured to radiate an energy beam to the powder layer (‘Mamrak, Abst, Para 0028 – 0028, Figs 4 & 5, #401 (irradiation emission directing device), 
formed by the powder layer forming portion to fuse or sinter the powder layer so that a solidified layer is formed (‘Mamrak, Abst, Para 0012, fusing layer of powder at depressed area); and a contact detection sensor (16) probe (‘Mamrak, Para 0031. #604 (sensor) may be a scanning device similar to a retractable probe or lidar), 
wherein presence or absence of a projection portion on a surface of the solidified layer is detected by using the contact detection sensor  (‘Mamrak, Fig 6, #604 (sensor) capable of tracing build surface #606). 
		Except ‘Mamrak, is silent regarding: “contact detection sensor comprising a plate-like probe.”
		However, ‘Li, does teach: Abst, Figs 1 & 5, 3D sensor contact trigger measuring probe using a leaf spring/ plate #11b supported on a circular ring #11c.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Mamrak with a plate-like probe as taught by ‘Li in order to provide a 3D micro/ namo contact trigger measuring probe to detect a high precision, high sensitivity and low stiffness (‘Le Para 0008).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
12/30/2021